     Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 1 of 58 PageID #: 8085



                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

RON FOSTER, individually, and
FOSTER FARMS, LLC and
MARKETING & PLANNING SPECIALISTS
LIMITED PARTNERSHIP,

             Plaintiffs,


v.                                           Civil Action No. 2:14-cv-16744


UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY and
SCOTT PRUITT, in his official capacity
as Administrator, UNITED STATES
ENVIRONMENTAL PROTECTION AGENCY

             Defendants


                        MEMORANDUM OPINION AND ORDER

                                       and

                  FINDINGS OF FACT AND CONCLUSIONS OF LAW


             The court conducted a bench trial on the counterclaim of

the defendants (EPA group) against the plaintiffs (Foster group)

on August 14 through 18, 2017. 1



1 The court granted summary judgment to the defendants on all of
plaintiff’s claims against them, except that plaintiffs were
granted summary judgment against defendants insofar as an
Administrative Compliance Order by EPA purported to find that
three of the four headwater streams at issue (R1, R2 and R3) were
filled without the necessary Section 404 Clean Water Act Permit.
                                        1
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 2 of 58 PageID #: 8086



           The defendants claim that the plaintiffs filled “waters

of the United States” without a Section 404 Clean Water Permit to

do so when they filled four headwater streams in 2010 on their

real estate acquired by them in 2009, known as the “Neal Run

Crossing property,” near Parkersburg, West Virginia.


                          I. FINDINGS OF FACT


           The following discussion represents the court’s findings

of fact, made by a preponderance of the evidence.


                          A. Neal Run Crossing Property


           Ron Foster is a citizen of West Virginia who resides in

Putnam County, West Virginia.      Jt. Stip. ¶ 1.     Foster Farms, LLC.

is a Kentucky limited liability company.        Id. at ¶ 2.     Marketing &

Planning Specialists (“M&P”) is a Nevada limited partnership

authorized to do business in West Virginia.         Id. at ¶ 3.


           Prior to its purchase by Foster, the Neal Run Crossing

property was owned by Endurance Group, LLP (“Endurance”).            Id. at

¶ 6.   While Endurance owned the property, it filled and altered a

stream in an area of the property known as “Pad 1” without a Clean

Water Act section 404 permit.      Id. at ¶ 7.     The Pad 1 area and

this CWA violation is unrelated to the one at issue in this

matter.   Before the EPA could begin an enforcement action related
                                     2
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 3 of 58 PageID #: 8087



to the Pad 1 CWA violations, Endurance was forced into bankruptcy

on March 3, 2009, for reasons unrelated to the CWA violation.            Id.

at ¶ 9; Aug. 18, 2017 Trial., Tr. at 80-82.


           On October 19, 2009, the bankruptcy court issued an

order that permitted the sale of the 90-acre Neal Run Crossing

property to Foster free of all pre-bankruptcy liability, with the

exception that $50,000 be set aside in a trust to fund restoration

work to address the Endurance Group’s CWA violations.           Id. at ¶

10.   The bankruptcy court’s order limited the remediation sought

by EPA and the U.S. Army Corps of Engineers (“Corps”) to an area

within 30 feet of the toe of the fill made by Endurance.           Jt.

Stip. ¶ 10.    The restoration work was completed in 2011.


           On October 29, 2009, Foster assigned ownership of

approximately 40.5 acres of the Neal Run Crossing property to M&P,

of which he is the general partner and manager.          Id. at ¶ 11.

Foster assigned ownership of the near 50-acre balance of the Neal

Run Crossing property to Foster Farms, LLC, of which he is the 80%

owner.   Id.   As a practical matter, Foster is the decision maker

for both entities with respect to all matters at issue herein.


           The Neal Run Crossing property has been divided into

five “pads” for development purposes.        Id. at ¶ 15.     The alleged

CWA section 404 violations at issue in this litigation occurred on
                                     3
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 4 of 58 PageID #: 8088



the portion of the Neal Run Crossing property known as “Pad 4” or

“the Site.”   Id. at ¶ 4.    The Pad 4 area is owned in part by M&P

and in part by Foster Farms.      Id. at ¶ 16.


            Before plaintiffs conducted development work on Pad 4,

four streams, identified as “relevant reaches” RR1, RR2, RR3 and

RR4, existed on the Site.      U.S. Ex. 25; U.S. Ex. 20 at AR0000483-

484; U.S. Ex 284.    RR1, RR2, and RR3 flowed into RR4 prior to

their fill.   U.S. Ex. 20 at AR0000483; U.S. Ex. 284.          RR4 exited

the western boundary of the Site, crossed a neighbor’s hayfield,

and joined Blackwell Creek (also known as the First Unnamed

Tributary to Neal Run).     Stokely Test., Tr. at 128-129, 132-133,

137-138; 145; Andreescu Trial Tr. 59-60 (Aug, 15, 2017); U.S. Exs.

279 & 303B.


            Blackwell Creek joins the Second Unnamed Tributary to

Neal Run.   Jt. Stip. ¶ 25.     Blackwell Creek is mapped as having

intermittent-seasonal flow by the United States Geological Survey.

U.S. Ex. 5B at AR0000660.      Multiple photographs depict flowing

water in Blackwell Creek at various times of year.          Lutte Test.,

Tr. at 45-46; 47-48 (Aug. 16, 2017); U.S. Ex 187 at USEPA0001244,

U.S. Ex. 246.




                                     4
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 5 of 58 PageID #: 8089



           The Second Unnamed Tributary to Neal Run is a relatively

permanent water, which flows into Neal Run.         Jt. Stip. ¶ 26.     Neal

Run is a relatively permanent water, which flows into the Little

Kanawha River.   Id. at ¶ 27.     The Little Kanawha River flows into

the Ohio River at Parkersburg.      Id.   A portion of Neal Run,

extending 2.4 miles from its confluence with the Little Kanawha

River, has been identified by the Corps as a “navigable water of

the United States” for purposes of Section 10 of the Rivers and

Harbors Act of 1899.     Id.


           The Little Kanawha River is navigable-in-fact, and has

been identified by the Corps as a “navigable water of the United

States” for purposes of Section 10 of the Rivers and Harbors Act

of 1899.   Id. at ¶ 28.    The approximate distance (in terms of

river/stream miles) from the confluence of RR4 and Blackwell Creek

to the designated navigable portion of Neal Run is 3.1 miles.            See

U.S. Ex. 275; Jt. Stip. ¶ 27.


                      B. EPA’s September 9, 2010 Site Visit


           On September 9, 2010, EPA inspectors Stephanie Andreescu

and Todd Lutte were in West Virginia visiting other sites

unrelated to this case when they decided to visit the Neal Run

Crossing property to inspect the Pad 1 violations, which were not

yet remedied at the time.      Andreescu Trial Tr. 35-36.       The visit
                                     5
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 6 of 58 PageID #: 8090



was due, in part, to complaints the EPA received from Mr. and Mrs.

Blackwell, who owned the neighboring property, about flooding on

their property that they believed was caused by the rerouted

stream.    Id. at 34-35.


            While at the property, the EPA inspectors observed a

billboard advertising the property for sale by Foster Farms and

depicting a development plan superimposed on a topographic map.

Id. at 43; 46-48; U.S. Ex. 7 at USEPA001237.         Because the

billboard showed proposed development in the Pad 4 area where

streams appeared to be located, the EPA inspectors went to examine

Pad 4.    Andreescu Trial Tr. 48.     The EPA inspectors did not call

the phone number listed on the billboard or otherwise attempt to

obtain permission from plaintiffs prior to entering the Pad 4

area.    Andreescu Trial Tr. at 48-49.


            To reach Pad 4, the EPA inspectors followed Blackwell

Creek upstream and then crossed the adjoining hayfield.           Id. at

49-50; U.S. Ex. 5A.    When they reached the Pad 4 area, the

inspectors observed that the Site had been cleared and grubbed of

vegetation.    Andreescu Trial Tr. 50.      The inspectors photographed

a stream channel that was later identified as RR4 that had been

partially filled with dirt, rocks, and uprooted vegetation.

Andreescu Trial. Tr. 50-55; Lutte Test., Tr. at 10-13, 14-15 (Aug.

                                     6
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 7 of 58 PageID #: 8091



15, 2017); U.S. Ex. 7 at USEPA001248, 1249, 1250, 1252.           Upstream

from the disturbance, the inspectors observed the stream channel

where Mr. Lutte observed water.       Andreescu Trial Tr. 55-56; Lutte

Test., Tr. at 15-16 (Aug. 15, 2017); U.S. Ex. 7 at USEPA 001253.


           While investigating the stream channel above the

disturbance, the EPA inspectors encountered Bryon Scott Moore, a

neighbor who represented that he had permission to be on the

property to collect firewood and berries.         Andreescu Trial Tr. 57;

Moore Dep. Tr. at 19.     Moore did not actually have permission to

be on the property.    Moore Trial Tr. 29.      Moore offered to show

the EPA inspectors where the partially filled streams started, but

they were unable to find them due to dense vegetation.           Moore Dep.

Tr. at 29, 33-34; Andreescu Trial Tr. 57-58; Lutte Test., Tr. at

16.


           The EPA inspectors also encountered plaintiffs’

contractor, Dave Walters from Walters Excavating while at the

Site.   Andreescu Trial Tr. 58-59; Lutte Test., Tr. at 17-18 (Aug.

15, 2017).   Foster hired Walters Excavating to clear, fill, and

level the Site and hired Fox Engineering to design the plans for

pad construction on the Site.      Foster Test., Tr. at 66-67, 74.

The EPA inspectors asked Walters if a section 404 permit had been

obtained for the Pad 4 work and advised him that one was likely

                                     7
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 8 of 58 PageID #: 8092



required.    Andreescu Trial Tr. at 59; Lutte Test., Tr. at 17, 53-

54 (Aug. 15, 2017); David Walters Test., Tr. at 113-114 (Aug. 15,

2017).   They also gave Walters their contact information and then

exited the Site.    Lutte Test., Tr. at 17-18 (Aug. 15, 2017).


            As the EPA inspectors left the Site, they observed the

stream channel as it exited the Site and continued into the

neighboring hayfield.     Andreescu Trial Tr. 59-61; Lutte Test., Tr.

at 18-19 (Aug. 15, 2017).      The EPA inspectors observed that the

bed, bank, and ordinary high water mark (sometimes, “OHWM”)

vanished in the center of the hayfield, but that there still

existed a concave pathway in the landscape through which water

would flow.    Andreescu Trial Tr. at 60; Lutte Test., Tr. at 18-22

(Aug. 15, 2017).    The pathway reformed a more distinct channel

with bed, bank and ordinary high water mark at the end of the

hayfield and then joined Blackwell Creek.         Andreescu Trial Tr. at

60; Lutte Test., Tr. at 18-22 (Aug. 15, 2017).


                    C. Events Following the 2010 Site Visit


            After the EPA inspectors left the Site, Mr. Walters

called Dan Metheny, a professional engineer who worked for Fox

Engineering, which was the firm Foster retained to draw up plans

for construction on the Site.      David Walters Test., Tr. at 113-114

(Aug. 15, 2017).    Walters advised Metheny that the EPA had been at
                                     8
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 9 of 58 PageID #: 8093



the Site and told him that a permit might be needed for the work

that Walters Excavating was conducting on Pad 4.          Id.; Metheny

Test., Tr. at 144 (Aug. 18, 2017).        That day, Metheny emailed

Foster, informing him of the conversation Walters had with the EPA

and providing him with some information about CWA section 404

permits.   U.S. Ex. 157; Foster Test., Tr. 88-89 (Aug. 16, 2017).


           Neither plaintiffs nor Metheny contacted the Corps or

the EPA to ask whether a permit was required.         U.S. Ex. 14 at

AR0000374; U.S. Ex. 15 at AR0000384; U.S. Ex. 17 at AR0000365-66;

Lutte Test., Tr. at 71-72 (Aug. 15, 2017).         Foster did not ask

Metheny about his qualifications for determining whether a CWA

section 404 permit was required.         Foster Test., Tr. at 89 (Aug.

16, 2017); Metheny Test., Tr. at 167 (Aug. 18, 2017).           Foster was

aware that Metheny and Fox Engineering had been involved with the

CWA violations on Pad 1 of the Neal Run Crossing property.            Foster

Test., Tr. at 89 (Aug. 16, 2017); Metheny Test., Tr. at 167 (Aug.

18, 2017).   Although Metheny had worked with CWA section 404

permits through his work on bridges, he had never performed a

stream and wetland delineation.       Metheny Test., Tr. at 167 (Aug.

18, 2017).   A few days later, Metheny advised Foster that a

section 404 permit was not needed for the Pad 4 work.           Foster

Test., Tr. at 89 (Aug. 15, 2017).


                                     9
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 10 of 58 PageID #: 8094



            Walters Excavating conducted mechanized land clearing,

including using earth moving equipment to clear, fill, and level

portions of Pad 4 and constructed a sediment pond on Pad 4.             Jt.

Stip. ¶ 17.    Using heavy machinery, Walters Excavating cleared

brush, dug out tree stumps, constructed a sediment pond, and

placed excavated dirt and rocks on Pad 4.         Id. at ¶ 18.     Prior to

filling Pad 4, Walters observed a stream channel that forked off

to the left and right upgradient.         David Walters Test., Tr. at 99-

101; 121.


            Walters Excavating continued working in Pad 4 after the

EPA’s visit.    Each Walters Excavating invoices listed a

description of the work they performed each day.          Seth Walters

Test., Tr. at 56-57 (Aug. 18, 2017).        During the three days

following the EPA’s Site visit, September 10 through September 12,

2010, Walters Excavating “[c]leared brush and cleaned off for new

haul road leading to outlet 3.”       U.S. Ex. 16 at AR0000410.       Outlet

3 references the location where the sediment pond is now located

and the haul road would permit access for the machinery to build

the sediment pond and to eventually bring fill down to the Site.

Seth Walters Test., Tr. at 58 (Aug. 18, 2017).          The sediment pond

was then constructed.     U.S. Ex. 16 at AR0000410; Metheny Test.,

Tr. at 168 (Aug. 18, 2017); David Walters Test., Tr. at 111-112.

Walters Excavating’s work filling the Pad 4 area was completed in
                                     10
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 11 of 58 PageID #: 8095



November 2010.    U.S. Ex. 16 at AR0000402-408.        M&P paid Walters

Excavating $352,053.73 for the work they performed.           Id.


           After the Site visit, Andreescu confirmed that

plaintiffs had not obtained a section 404 permit for the work on

Pad 4.   Andreescu Trial Tr. at 86.       She then completed an

inspection report and a photograph log from the Site visit.             U.S.

Ex. 9; Andreescu Trial Tr. at 68-70, 86.         Andreescu reviewed

geographic information system (“GIS”) data for the Site, which

included historic aerial images, topographic contour lines,

digital elevation data, and United States Geological Survey

mapping.   Andreescu Trial Tr. at 70-71; U.S. Exs. 5A, 5B.           She

also reviewed scientific literature on the ecological importance

of headwater streams to downstream waters.         Andreescu Trial Tr. at

82-86; U.S. Exs. 10-12.      From this evidence Andreescu concluded

that the stream channel on the Site was a headwater stream that

flowed from Pad 4, through the hayfield and connected to Blackwell

Creek.   Id. at 86; U.S. Ex. 9.


           In December 2010, the EPA sent CWA section 308

information requests to Foster Farms and Fox Engineering.

Andreescu Trial Tr. at 87; U.S. Exs. 13-14.         Fox Engineering,

Foster Farms, and Walters Excavating responded to the information

requests in December 2010.      U.S. Ex. 24-26.

                                     11
    Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 12 of 58 PageID #: 8096



             In February 2010, Ron Foster hired Jacob White of

Randolph Engineering to conduct a wetland and stream delineation

for Pads 4 and 5.      Jt. Stip. ¶ 20; U.S. Ex. 20.        Randolph

Engineering identified eleven “stream assessment reaches” or

“SARs” on Pads 4 and 5.        Jt. Stip. ¶ 22.     On Pad 4, Randolph

Engineering delineated SAR 3 (“RR4”), SAR3(a)(1) and (a)(2)

(collectively “RR3”), SAR3(b)(1) and (b)(2) (collectively “RR2”),

and SAR3(c) (“RR1”). 2      Jt. Stip. ¶¶ 23, 24.      RR1 and RR4 were

completely filled on the Site and portions of RR2 and RR3 were

filled on the Site.       U.S. Ex. 20.      Randolph Engineering classified

RR4 as an intermittent stream and RR 1, 2, and 3 as ephemeral

streams.     Id. at AR0000475.     White has reaffirmed his delineation

of RR1, RR2, RR3, and RR4.        White Test., Tr. at 104 (Aug. 18,

2017).     Randolph Engineering concluded that all of the stream

assessment reaches were likely jurisdictional under the CWA.               U.S.

Ex. 20 at AR0000475-76.        At trial, White indicated that his

conclusion about whether the streams were jurisdictional changed

after reading the GAI Report obtained by Foster, which indicated

that there was no hydrological connection across the hayfield.

White Test., Tr. at 101-102.         White was not made aware that Dana

Pehrman, an expert engaged by Foster, visited the Site in July,


2 Although the streams were not known by their “relevant reaches”
or “RR” names at this time, the court will only refer to the
streams by these names to prevent confusion.
                                       12
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 13 of 58 PageID #: 8097



2015, when water was flowing across the hayfield and into

Blackwell Creek.    Id. at 118.


           Randolph Engineering submitted a wetland and stream

delineation report (“Randolph Report”) dated March 10, 2011 to the

Corps for verification and a jurisdictional determination.            Jt.

Stip. ¶ 22; U.S. Ex. 20; Hemann Test., Tr. at 155 (Aug. 15, 2017).


           In addition to delineating and identifying the streams

on the Pad 4 site (now RR 1, 2, 3 and 4), Mr. White filled out and

included in the Randolph Report forms providing information used

in connection with the Corps of Engineers Functional Calculator

for High Gradient Headwater Streams in Eastern Kentucky and

Western West Virginia HGM Guidebook.        These forms provided the

Corps with information regarding certain features of the streams

being assessed that correlate with functions being performed by

those streams.    U.S. Ex. 20 at AR0000515-0563; White Test., Tr. at

114:15-115:3, 125:5-12.


           Rick Hemann, of the Corps, sent the Randolph Report to

Andreescu for the EPA to review in April 2011.          Andreescu Trial

Tr. at 99-103; U.S. Ex. 19.      Andreescu reviewed the Randolph

Report, which made her aware that plaintiffs had placed a

substantial amount of fill in the Pad 4 streams since her

September 9, 2010 Site visit.       Andreescu Trial Tr. at 107-108.
                                     13
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 14 of 58 PageID #: 8098



           In May 2011, Andreescu and Pam Lazos, counsel for the

EPA, visited the Site with Foster.        Id. at 110-111.     Andreescu

observed that plaintiffs had placed a large quantity of fill on

the Site, and had constructed a sediment pond.          Id. at 114-118;

U.S. Ex. 22.    Andreescu concluded that the additional filled

streams were jurisdictional based upon her observations during the

two Site visits, review of Geographic Information System (“GIS”)

data, scientific literature, and the Randolph Report.           Andrescu

Trial Tr. at 149-50.


               Hemann verified the Randolph Report by reviewing

aerial photographs, topographic maps, wetland inventory maps, and

by conducting two site visits; and in June 2011, he inspected the

Pad 4 area and in July 2011, he inspected the Pad 5 area.            Hemann

Test., Tr. at 157-58; 158-162 (Aug. 15, 2017).          Hemann concluded

that the filled streams, RR1, 2, 3, and 4, were jurisdictional

under the CWA.    U.S. Ex. 25.     Hemann determined that RR4 was an

intermittent-seasonal stream based on the watershed’s 30-acre

size, and the characteristics of RR5 and RR10, which were streams

in Pad 5 that had not been filled.        Hemann Test., Tr. 167-68 (Aug.

15, 2017); U.S. Ex. 173 at MPS001242; U.S. Ex. 25.           Hemann also

concluded that RR1, 2, 3, and 4 have a significant nexus to

downstream traditional navigable waters.         U.S. Ex. 25.


                                     14
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 15 of 58 PageID #: 8099



           In September 2011, Andreescu and Lutte visited the Neal

Run Crossing property with Foster to review the Pad 1 restoration

work and again inspected the Pad 4 area.         Andreescu Trial Tr. at

123.


           In October 2011, Foster submitted an after-the-fact

permit application to the Corps.          U.S. Ex. 152; Hemann Test., Tr.

at 171-72 (Aug. 15, 2017).      The application stated that 1,970

linear feet of stream had been filled with 100,000 cubic yards of

fill material.    Id.


           From October 2011 to December 2011, the EPA and the

Corps conducted internal discussions to determine which agency

would take the lead in addressing the Site violations.            Hemann

Test., Tr. at 173-74.     In December 2011, the EPA and the Corps had

a telephone conference and it was decided that EPA would be the

lead agency in addressing the Pad 4 violations.          Andreescu Trial

Tr. at 135-36; U.S. Ex. 26.


           On January 3, 2012, Lazos emailed Foster and notified

him that the EPA had assumed the lead and would be seeking

penalties for the violations.       U.S. Ex. 103.     On January 24, 2012,

the EPA issued an Administrative Compliance Order (“ACO”) to

Foster Farms for the Pad 4 violations.         U.S. Ex. 28.



                                     15
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 16 of 58 PageID #: 8100



            In February 2012, Foster notified Andureescu by

telephone and letter that the ACO should have been issued to M&P

instead of Foster Farms.      Andreescu Trial Tr. at 143-45; U.S. Ex.

29.    That same month, Foster contacted the Corps and requested

that they complete the verification of the Randolph Report and

provide him with a jurisdictional determination.          U.S. Ex. 153.

On February 22, 2012, the Corps sent Foster a letter notifying him

that it had determined that the Pad 4 streams were covered by the

CWA.    U.S. Ex. 30.


            On March 30, 2012, Foster sent the EPA a letter

attaching a proposed mitigation plan for the Site and requesting

information supporting the EPA’s jurisdictional determination.

U.S. Ex. 31.    On April 5, 2012, Andreescu responded to Foster’s

letter again stating that the EPA was the lead agency and

summarized the EPA’s previous findings that the filled streams

were jurisdictional.     U.S. Ex. 32; Andreescu Trial Tr. 153-157.


            In April 2012, Foster attempted to appeal the Corps’

jurisdictional determination.       Foster Trial, Tr. at 7-8 (Aug. 18,

2017).    However, because the EPA had assumed the lead on the case,

the Corps could not accept an appeal.        See 33 C.F.R. § 331.11.       At

Foster’s request, the EPA provided additional information about

the basis for the jurisdictional determination in a May 30, 2012

                                     16
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 17 of 58 PageID #: 8101



letter.   U.S. Ex. 194.    Foster thereafter submitted written

information from Randolph Engineering and Fox Engineering to

support his assertion that the streams were not covered by the

CWA.   U.S. Ex. 227.    Andreescu considered the materials provided

by Foster but determined that they did not alter the conclusion

that the Pad 4 streams were within CWA jurisdiction.           Andreescu

Trial Tr. at 157-159, 167-169.


           In September 2012, the EPA provided comments on

plaintiffs’ proposed mitigation plan and requested a revised plan

based on those comments.      Id. at 173-75; U.S. Ex. 35.


                        D. Streams’ Physical Contributions


           1. The Pad 4 Streams


           Dane Pehrman, Foster’s expert, identified “a number of

different tributaries” existed that flowed into where the sediment

pond now exists prior to its construction.         Pehrman, Test. Tr.

157-58 (Aug. 17, 2017).      Based upon his review of aerial

photographs, he concluded that RR4 flowed intermittently on the

Site prior to its fill.      Id. at 160-61.


           Peter Stokely, the EPA’s expert in aerial photographic

interpretation, viewed pre-disturbance aerial photographs of the

Pad 4 area and identified RR2 and RR3, which were shown flowing

                                     17
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 18 of 58 PageID #: 8102



into RR4 prior to the construction of the sediment pond.            Stokely

Test., Tr. at 128-136 (Aug. 16, 2017); see e.g., U.S. Exs. 317-320

(aerial photographs of the Site).         Stokely also viewed low-

altitude oblique images from which the stream channels of RR2 and

RR3 were visible and water can be seen flowing from the

undisturbed sections of RR2 and RR3 onto the filled sections of

those same streams.     Stokely Test., Tr. at 140-42 (Aug. 16, 2017);

U.S. Exs. 220, 222, 224.      From this evidence, Stokely opined that

RR2 and RR3 were tributaries to RR4.         Stokely Test., Tr. at 144-45

(Aug. 16, 2017).


           During the September 9, 2010 Site visit, EPA inspectors

Andreescu and Lutte observed and photographed the partially

disturbed RR4.    Andreescu Trial Tr. at 53-54; U.S. Ex. 7 at

USEPA001248-1249; Lutte Test., Tr. at 10-13, 14-24 (Aug. 15,

2017).   The undisturbed portion of RR4’s channel was visible on

the Site, identifiable by a lack of vegetation and substrate on

the bottom of the channel, which is “debris, rocks, cobble, stone,

[and] sediment,” and an ordinary high water mark.           Lutte Test.,

Tr. at 11-12, 80 (Aug. 15, 2017); U.S. Ex. 7 at USEPA001248.

Upstream of the disturbance, Lutte observed RR4’s channel, an

ordinary high water mark, and also observed water in the channel.

Id. at 15-16, 80; U.S. Ex. 7 at USEPA001252-53.


                                     18
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 19 of 58 PageID #: 8103



           Stokely visited the Site on May 12, 2015 and was able to

observe the unfilled portions of RR2 and RR3.          Stokely Test., Tr.

at 138 (Aug. 16, 2017).      Although he did not see RR1 when he was

mapping the Pad 4 streams by viewing aerial photography, he

observed RR1 when he visited the Pad 4 area.          Id. at 138-39.


           The United States’ experts on stream ecology and

hydrology, Drs. Arscott and Dow visited the Neal Run Crossing

property on May 12, 2015.      They observed and photographed the

portions of RR2 and RR3 that had not been filled on the Site and

observed bed, banks, and water in those streams.          Arscott Test.,

Tr. at 196-199 (Aug. 16, 2017); U.S. Exs. 261-263. They also

observed water coming from the fill where RR1 and RR4 were located

on the Site as it flowed into the sediment pond and they took in-

situ water chemistry of the water emerging into the fill.            Arscott

Test., Tr. at 209-11; U.S. Exs. 254, 261.


           Dr. Dow also used software called “Terrain Analysis

Using Digital Elevation Model” (“TauDEM”) to map the Pad 4 streams

prior to his visit to the Site.       Dow Test., Tr. at 77-79, 82-83

(Aug. 17, 2017); U.S. Ex. 303C.       When he arrived on the Site, the

unburied portions of RR2 and RR3 were located in the places TauDEM

predicted they would be.      Dow Test., Tr. at 119-20 (Aug. 17,

2017).   TauDEM also mapped RR1 and RR4 as flowing prior to their

                                     19
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 20 of 58 PageID #: 8104



fill.   Id. at 99-100.    Dr. Dow was able to confirm the locations

that TauDEM mapped RR1 and RR4 to flow prior to their fill by

recording and matching the locations where they observed water

emerging from the fill in their May 2015 Site visit.           Id.


           2. RR4 as it Crosses the Hayfield


           a. Stream Characteristics


           When RR4 exits the Pad 4 area, it flows through a stream

OHWMchannel with a bed, bank and ordinary high water mark into the

neighboring hayfield for approximately 125 feet.          Andreescu Trial

Tr. 60; Lutte Test., Tr. at 18-19 (Aug. 15, 2017); Pehramn Test.,

Tr. at 208, 210; Fuller Dep. Tr. at 88, 89-90; Pehrman Test., Tr.

at 218-19 (Aug. 17, 2017).      The stream channel, as it enters the

hayfield from Pad 4, is visible in multiple photographs.             U.S.

Exs. 165 at MPS001105, 221, 223, 276, 281-82.


           Then, for approximately 120 feet near the center of the

hayfield, there is a loss of ordinary high water mark, bed, and

bank, but a confined concave pathway is visible in person and in

viewing the landscape in low-aerial oblique and aerial

photographs.    Stokely Test., Tr. at 145-46 (Aug. 16, 2017);

Pehrman Test., Tr. at 217-18, 221 (Aug. 17, 2017); U.S. Exs. 116

at AR0001043, 221, 223, 276, 281, 282, 316, 320, 322.           Lutte

additionally observed “[d]arker vegetation, more robust vegetation
                                     20
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 21 of 58 PageID #: 8105



due to the influence of the water increased to the roots” and that

he could see “the path that the stream was taking to get to the

end of the hayfield.”     Lutte Test., Tr. at 19-20 (Aug. 15, 2017).


            Beyond the center 120 feet of the hayfield, a more

defined channel with bed and bank and ordinary high water mark

reappears for approximately 100 feet before it flows into

Blackwell Creek.    Andreescu Trial Tr. at 60; Lutte Test. Tri. at

20-22, 36-37 (Aug. 15, 2017); Lutte Test. Tr. at 42-43 (Aug. 16,

2017); Pehrman Test., Tr. at 219-220 (Aug. 17, 2017); Fuller Dep.

Tr. at 96-97, 106; Stokely Test., Tr. at 146-47 (Aug. 15, 2017);

U.S. Ex. 116 at AR0001045-46.       As noted by Dr. Dow, streams are

“dynamic” and “change all along a stream network for any number of

reasons.”    Dow Test., Tr. at 112 (Aug. 17, 2017).


            The hayfield is used to grow and harvest hay, and has

been used for that purpose for decades.         Carr Test., Tr. at 128-29

(Aug. 15, 2017).    The hayfield is cut once or twice a year.           Id.

at 129-30.    A tractor is used to cut, rake, and bale the hay.           Id.

at 130.   The mowing and raking of the hayfield over time can

flatten the stream bed and obscure certain features.           Fuller Dep.

Tr. at 113.




                                     21
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 22 of 58 PageID #: 8106



            In montane regions, headwater streams frequently flow

sub-surface near their confluence with a larger stream.            Arscott

Test., Tr. at 13-15 (Aug. 17, 2017); U.S. Ex. 38.           The Corps’

guidance for West Virginia and surrounding regions states:


     For many headwater streams, during low flow seasons, the flow
     will go subsurface near the confluence of larger streams due
     to the aggradation of the bed from alluvial deposits. We
     recommend walking upstream for several meters until you are
     out of the aggraded zone before establishing the reach. If
     the reach is established directly upstream of a confluence,
     the reach might not be representative of the stream channel
     and might falsely identify it as a [non-relatively-permanent
     water].

U.S. Ex. 38.    The subsurface flow is caused by the transition of

land from a higher gradient to a lower gradient, which results in

sediment being deposited in shallow areas.         Id. at 14-15.     This

causes some surface flow to percolate into the sediment through

shallow subsurface paths before reemerging downslope at the

surface.    Id. at 16-17.


            The loss of defined channel in the center of the

hayfield is also caused by the change in speed and force of the

flow as it comes from the sloped Pad 4 area into the flattened

hayfield.    Arscott Test., Tr. at 13-16, 50 (Aug. 17, 2017); Dow

Test., Tr. at 110-111 (Aug. 17, 2017).         Because of the reduction

in energy as the water travels off the sloped Pad 4 area into the

hayfield, it is less able to carve a channel into the center of


                                     22
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 23 of 58 PageID #: 8107



the hayfield.    Arscott Test., Tr. at 50 (Aug. 17, 2017); Dow

Test., Tr. at 110-11 (Aug. 17, 2017).


           The Corps’ instructions for identifying jurisdictional

waters state that “a natural or manmade discontinuity in the OHWM

does not necessarily sever jurisdiction (e.g., where the stream

temporarily flows underground, or where the OHWM has been removed

by development or agricultural practices)” and advises inspectors

to “look for indicators of flow above and below the break.”             U.S.

Ex. 175 at MPS001240 n. 6; Lutte Test., Tr. at 69 (Aug. 15, 2017).


           The reconstitution of RR4’s channel at the downgradient

end of the hayfield is caused by the rechannelization of water as

it comes across the hayfield.       Arscott Test., Tr. at 16-17 (Aug.

17, 2017); Dow Test., Tr. at 111 (Aug. 17, 2017); Pehrman Test.,

Tr. at 211 (Aug. 17, 2017).


           The hayfield is not a nonjurisdictional swale.           The

definition of a swale from the Corps’ manual does not include

features that have a bed, banks, and ordinary high water marks

upstream and downstream.      Lutte Test., Tr. at 71 (Aug. 15, 2017).

Because the stream, as it travels through the hayfield, has a

confined flow path with bed, banks, and ordinary high water marks

both upstream and downstream of the center of the hayfield, it

more closely fits in the definition of a “natural or manmade
                                     23
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 24 of 58 PageID #: 8108



discontinuity in the OHWM” within a jurisdictional stream than

that of a swale.    U.S. Ex. 175 at MPS001240 n. 6.


           b.   Water Flow Across the Hayfield


           West Virginia’s Statewide Addressing and Mapping Board

(“SAMB”) mapped RR4 as it flows from the Site across the hayfield

to the Blackwell Tributary.      U.S. Ex. 34; Dow. Test., Tr. at 87-

88.


           In response to the EPA’s information request, Foster

described RR4’s flow path from the Site, stating “[d]rainage was

flowing across an open field into the main stream. . . .”            U.S.

Ex. 15 at AR0000385.     RR4’s flow path across the hayfield is

visible in many aerial photographs taken before and after

plaintiffs’ filling activities.       Stokely Test., Tr. at 128-138,

145-49 (Aug. 17, 2017); Dow Test., Tr. at 102-104; U.S. Exs. 221,

223, 276, 281-282.


           In July 2015, Pehrman observed and photographed water

flowing from the Site and across the hayfield into Blackwell

Creek.   Pehrman Test., Tr. at 207.       When Pehrman visited the

hayfield, he could see the water flowing from the Site toward

Blackwell Creek when he pulled apart the tall hay in the center of

the hayfield.    Id. at 183-84; U.S. Ex. 265.       Water was flowing

fifteen feet wide across the center of the hayfield.           Id.   Beyond
                                     24
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 25 of 58 PageID #: 8109



the center 120 feet, the broad flow of water, as found by Pehrman,

“began to concentrate, eventually forming a defined channel with

bed and banks.     From this point, flow continued through the

channel for approximately 100 feet where it flowed into [Blackwell

Creek].”     Id. at 219-220.


             Using the metadata produced with the photographs taken

by Pehrman, Dr. Dow was able to map the points at which Pehrman

took pictures in the hayfield.       U.S. Exs. 265, 315; Dow Test., Tr.

at 105-107.     The locations where Pehrman took photos in the center

of the hayfield showed water flowing where the TauDEM model

predicted RR4 would cross the hayfield on the way to Blackwell

Creek.     Dow Test., Tr. at 107-114.


             Larry Carr, who owned the hayfield, testified that he

observed water flow across the hayfield when it rains.            Carr

Test., Tr. at 132-34 (Aug. 15, 2017).        Using arrows, Carr

illustrated the flow path of RR4 on an aerial photograph showing

the flow from the Site and across the hayfield to Blackwell Creek.

U.S. Ex. 169.     Carr also testified that the hayfield would be dry

when he cut hay, which would occur in late May or early June and

the end of August or late September.        Carr Test., Tr. at 129, 134

(Aug. 15, 2017).




                                     25
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 26 of 58 PageID #: 8110



           Fuller’s determination that there is no subsurface flow

of water in the hayfield is insufficient to rebut the evidence

that water flows across the hayfield into Blackwell Creek.            Fuller

observed the stream channel on either side of the hayfield.

Fuller Dep. Tr. at 88-90, 96-97, 106.        Fuller only took two

samples in the center of the hayfield.         Id. at 134, 138.     Most

significantly, Fuller testified that her analysis would have been

different if she had been made aware that flow had been observed

across the hayfield.     Id. at 142-43.


                             E. Stream Characteristics


           1. General Characteristics of Headwater Streams


           The channels of a river system start out small, as 1st-

order streams, and quickly grow in an almost exponential fashion

as small and intermediate (2nd to 5th order) sized channels

connect with one another to form large rivers (usually 6th-order

or greater).    Arscott Test., Tr. at 171-172 (Aug. 16, 2017).

Stream orders increase when two lower-order streams merge.            Id.

First, second, and third order streams are collectively described

as headwater streams.     Id.


           The water in headwater streams is the medium in which

materials and organisms are transported down the stream network.

The water contains mineral particles and organic debris like
                                     26
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 27 of 58 PageID #: 8111



leaves, sticks, twigs, fish and insects, and also dissolved

substances.   Id. at 182.     The dissolved substances include natural

substances (usually organic molecules which are collectively known

as dissolved organic carbon or “DOC”) and, in human dominated

landscapes, there are also anthropogenic substances that are

carried by the waterways.      Id.


           Headwater streams are also bioreactors.           They are host

to aquatic life, bacteria, fungi, algae, aquatic plants, insects,

and sometimes other vertebrates.           Id. at 182-83.   There are

biogeochemical processes by which the organisms, such as plants

and bacteria, intake nutrients and transform materials to be used

by downstream organisms.      Id.    For example, nitrogen can be

transformed from one form to another and retained in the headwater

streams to grow biological life or processed back up to the

atmosphere or transmitted downstream or into subterranean

compartments.    Id.


           For a river system flowing through the Western Allegheny

Plateau, wherein the Neal Run Crossing property is located, forest

is the predominant natural land cover.           Id. at 230-31; U.S. Ex. 10

at AR0000004-0005.     Small streams are not very wide and trees

growing on the banks form a complete canopy over the channel.

Shading by trees limits the light available for photoautotrophs

                                      27
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 28 of 58 PageID #: 8112



like algae, but trees also provide large amounts of particulate

(non-dissolved) food for decomposers (also known as biofilms,

which include bacteria, fungi and algae) such as leaves, fruits,

seeds, and twigs/trunks, as well as dissolved food which can be

used by micro-organisms.      Id.   The dissolved food is produced by

the leaching of organic molecules from leaves and other parts of

trees or soil organic matter both in the stream and on the forest

floor.    Id.


            Small headwater streams, like those at issue in this

litigation, accumulate leaf litter supplied directly during leaf

fall and subsequently as fallen leaves are blown by wind or

carried by storm-derived precipitation runoff moving across the

forest floor.    Id. at 230-31; U.S. Ex. 10 at AR0000005-0006.

Ground and rain water, typically low in DOC, may pass through or

over the organic-rich sediments and leaf litter in fringing

riparian zones and wetlands and pick up higher concentrations of

DOC that is then transported downstream where it may supplement

the energy for instream biotic communities.         Id. AR0000005-0006


            As the river system increases in size downstream, the

banks get farther apart and openings in the tree canopy allow more

sunlight to support in-situ production of food like algae and

plants.    U.S. Ex. 283.   Although 1st-order streams are small,

                                     28
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 29 of 58 PageID #: 8113



their influence is demonstrated by the fact that they contribute

about 65% of the nitrogen flux to second order streams and about

40% to 4th-and higher order rivers.        Id.


            Downstream aquatic life is linked to upstream aquatic

life and the linkage promotes habitat diversity and biodiversity,

which is a measure of the variety of different lifeforms living

within an ecosystem or habitat.       Arscott Test., Tr. at 230:15-

231:7 (Aug. 16, 2017); U.S. Ex. 10 at AR0000004-0006; U.S. Ex. 11

at AR0000029-0031.     For example, macroinvertebrates eating leaves

in headwater streams transform the leaves from large particles to

small particles, which can then be fed upon by downstream

macroinvertebrate communities whose species have specialized mouth

parts and other structures or techniques enabling them to filter

out the small organic particles being transported in the water

column.    Id.    When headwater streams are impaired, the food web is

altered, which impacts the viability of downstream feeding

species.    Arscott Test., Tr. at 22-23 (Aug. 17, 2017).


             2.    Physical Characteristics of the Filled Streams


            Dr. Dow used TauDEM to calculate the watershed size and

record the boundaries of RR4 in Pad 4, and RR5 and RR10 in Pad 5.

Dow Test., Tr. at 80-81 (Aug. 17, 2017).         Dr. Arscott determined

that the watershed area for RR4 is approximately five percent of
                                     29
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 30 of 58 PageID #: 8114



Blackwell Creek.     Id. at 91-92.    From that Dr. Dow inferred that

approximately five percent of Blackwell Creek’s flow comes from

RR4.   Id.


             Because Drs. Arscott and Dow were unable to quantify the

flow and sediment that RR1 contributed downstream prior to the

fill, they analyzed a three-year hydrological study by the United

States Geological Survey of Robinson Run and North Bend Run, two

streams less than 50 miles from the Site.         Id. at 115-17.     Like

the Pad 4 streams, these streams did not flow year around, were of

similar size, and had similar characteristics.          Id.   One of the

comparable streams had water in it 90 percent of the time, while

the other had water flowing in it 65 percent of the time.            Id.

Based on this information, Drs. Arscott and Dow concluded that RR4

likely had comparable hydrological patterns to North Bend Run and

Robinson Run.     Id.


             3.   Chemical Contributions of the Filled Streams


             Drs. Arscott and Dow also measured the chemical

properties, which included the specific conductivity, temperature,

pH, and dissolved oxygen, at the unfilled reaches of RR2 and RR3,

and the water emerging from the fill that buried RR1 and RR4 as it

flowed into the sediment pond.       Id. at 187-88; U.S. Ex. 285,

Figure 3; U.S. Ex. 295, Table 5.          They also measured the chemical
                                     30
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 31 of 58 PageID #: 8115



properties from RR5 and RR10, two undisturbed streams on Pad 5, as

well as the Blackwell Tributary, the Second Unnamed Tributary to

Neal Run, Neal Run, and eight similar headwater streams near the

Neal Run Crossing property.      U.S. Ex. 295, Table 5.


           The ranges of specific conductivity (a measure of

salinity), temperature, pH, and dissolved oxygen observed in RR2,

RR3, RR5, and RR10 are within the range that support the aquatic

biota typically found in headwater streams.         Arscott Test., Tr. at

225-226 (Aug. 16, 2017).      The specific conductivities of RR2, RR3,

RR5 and RR10 are consistent with the other nearby headwater

streams.   Id. at 226-228; U.S. Ex. 290 (Figure 13).          Downstream

waters had a broader specific conductivity range than those on the

Neal Run Crossing property, and the specific conductivity

generally increased downstream.       Arscott Test., Tr. at 225-226

(Aug. 16, 2017); U.S. Ex. 295, Table 5 & U.S. Ex. 296.


           Based on the level of specific conductivity of the water

in RR2 and RR3 (and the aquatic life identified therein, discussed

below) Drs. Arscott and Dow determined that the water in those

channels was not only from a rain event that occurred the previous

day.   Arscott Test., Tr. 204-205 (Aug. 16, 2017).          “[S]pecific

conductivity is a measure of water’s ability to conduct

electricity . . . [which] is directly related to how much is

                                     31
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 32 of 58 PageID #: 8116



dissolved in the water.”      Id.   The specific conductivity of the

water found in RR2 and RR3 demonstrated that it had significant

contact time with rocks, minerals and soils, contrasted with rain

water, which has a very low specific conductance.           Id. at 205,

208-209.


           The water emerging from the fill where RR4 was buried

had an elevated specific conductivity compared to other streams

with a similar amount of forest cover that was sampled by Drs.

Arscott and Dow.    Id. at 227-228 (Aug. 16, 2017); U.S. Ex. 295.

The increased specific conductivity “indicates this water is

percolating through the pad, interacting with recently crushed up

and deposited material, dissolving some of the salts in that

material,” which causes the specific conductivity to increase.

Id.


           The specific conductivity of streams generally increases

due to salt, chloride, sodium chloride, and calcium chloride salts

as the landscape changes from forests and becomes “dominated by

other land uses.”    Arscott Trial, Test. (Aug. 16, 2017) at 226.

Headwater streams help dilute downstream connections where there

are greater inputs in waterways.          Id. at 23-24 (Aug. 17, 2017).

When headwater streams are altered or destroyed, there is less

dilution for downstream waters, which increases inputs such as

                                     32
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 33 of 58 PageID #: 8117



sodium-chloride in downstream waters.        Id.   As more headwater

streams are destroyed, the recreational and quality of downstream

waters is impaired.       Id.


             Drs. Arscott and Dow also collected water samples at

eight sites for the analysis of nutrients and ions, including from

RR2, the sediment pond, Blackwell Creek, The Second Unnamed

Tributary to Neal Run, and Neal Run.        Id. at 190 (Aug. 16, 2017);

U.S. Ex. 296.     Of the seven ions sampled, aluminum (Al3+), calcium

(Ca2+), sodium (Na+), chloride (Cl-), and sulfate (SO42-), had an

increased concentration downstream.        U.S. Ex. 291.     Total nitrogen

also increased as the water flowed downstream.          Id.; Arscott

Test., Tr. at 228-29 (Aug. 16, 2017).        The biota that live in

freshwater systems are typically sensitive to higher salt

concentrations, and some species are more sensitive to salt than

others.     Id. at 23 (Aug. 17, 2017).     Species sensitive to salt

include some mayflies, stoneflies, caddisflies, and other aquatic

invertebrates and fish; “the salt can impair their reproductive

potential and cause population decline.”         Id.


             The concentration of sodium and chloride found by Drs.

Arscott and Dow increased as the percent of the watershed

classified as “barren/developed” increased in the sites sampled by

them.     U.S. Ex. 292.    As headwater streams are altered or

                                     33
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 34 of 58 PageID #: 8118



destroyed, downstream navigable waters are less able to dilute

inputs from the water, which eventually impairs the navigable

water.   Arscott Test., Tr. at 23-24 (Aug. 17, 2017).


           4. Biological Contributions of the Filled Streams


           Drs. Arscott and Dow analyzed the aquatic invertebrates

located in the Pad 4 area and other nearby sites to determine how

long the streams contain water as well as the types of life that

live in the streams.     Id. at 199-201 (Aug. 16, 2017).        “Aquatic

insect life history moves from an egg to a larvae, [and] sometimes

to a pupae depending on the species of aquatic insect.            But some

species skip the pupal stage and emerge as an adult.”           Id. at 199-

200.   The “larvae of aquatic insets are obligate aquatic

organisms” which means they “require to be in water to develop to

the point in which they would metamorphose to become an adult.”

Id.


           Drs. Arscott and Dow collected a number of different

aquatic lifeforms living in the unburied reaches of RR2 and RR3,

and in RR5, RR10, Blackwell Tributary, the Second Unnamed

Tributary to Neal Run, and Neal Run.        U.S. Exs. 297, 314.




                                     34
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 35 of 58 PageID #: 8119



           Six taxa were collected from the RR2, including two

mayfly species, crayfish, and aquatic worms.          Id.   Both of the

mayfly species have univoltine (1-year life) cycles with adults

laying eggs in May, June, and/or July when they have typically

emerge as adults.     Arscott Test., Tr. at 201-203 (Aug. 16, 2017).

Adult females of these species could have dispersed to this site

in May-July 2014 and laid eggs in this stream channel.            Id.   Once

mayflies hatch from the egg stage to the larvae stage, they must

be submerged in water (inundated) or they die.          Id.   These species

of mayfly larvae found in the unburied reach of RR2 typically

hatch from eggs in August-October.        Id.   The mayfly larvae could

not have flown or crawled upstream to the sampling point in RR2

from downstream habitat.      Id. at 203.    Mayfly larvae require being

inundated to develop through the winter and emerge in spring.             Id.

at 201-203.   Thus, the presence of the mayfly larvae suggests that

RR2 had been flowing or was wet with sufficient aquatic areas to

support these species.     Id.


              The presence of crayfish in the unburied portion of

RR2 also evidences that water exists there for longer periods of

time.   Id. at 206.    The presence of crayfish in this habitat in

the juvenile stage suggest that sexually mature individuals

reproduced in the vicinity of where the experts sampled.            Id.


                                     35
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 36 of 58 PageID #: 8120



Their presence at this site is evidence of flow for a longer

period of time, to support the crayfish.           Id.


            Drs. Arscott and Dow identified eight taxa from the 23

lifeforms collected at the sampling point in RR5.            U.S. Exs. 297,

314.    Dr. Arscott identified an additional species of mayfly, as

well as species of the following aquatic macroinvertebrates:

stonefly, dobsonfly/fishfly, caddisfly, isopod, and flatworms.

U.S. Ex. 297.    All of the mayfly taxa are reported to be

univoltine and none exhibits tolerance to desiccation.            Id.   In

addition, the stonefly and caddisfly are univoltine; however, the

stonefly has been observed to exhibit some tolerance to drought.

Id.    The presence of these taxa provide evidence that RR5 flowed

for “a substantial period of time” prior to their visit.            Arscott

Test., Tr. at 221 (Aug. 16, 2017); U.S. Ex. 297.


            Seven taxa were identified from the 11 individual

lifeforms collected in the RR10 sampling point.            U.S. Ex. 297;

U.S. Ex. 314.    The two mayfly species identified are univoltine

and have demonstrated no tolerance to drought.            U.S. Ex. 297.    The

non-biting midge is likely to be a multi-volitine species

(multiple generations per year).          Id.   The three crustaceans

collected included juvenile crayfish.           Id.   Their presence




                                     36
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 37 of 58 PageID #: 8121



indicates that there is a longer duration of flow in RR10.

Arscott Test., Tr. at 221-222 (Aug. 16, 2017).


            Two taxa were identified from seven individual lifeforms

collected from the unburied portion of RR3, an isopod (an order of

crustaceans) and a flatworm.       U.S. Ex. 314.    The low abundance and

life histories of these organisms suggests “that stream channel

[RR3] experiences a greater degree of drying.”          Arscott Test., Tr.

at 207-208 (Aug. 16, 2017).


            Based on their observations of the unfilled reaches of

RR2 and RR3, and the similar undisturbed streams on and near Pad 5

(RR5 and RR10), Drs. Arscott and Dow concluded that, prior to

filling, RR4 was an intermittent stream with flow for 4-8 months

of the year.    Arscott Test., Tr. at 220 (Aug. 16, 2017); Tr. at

10-11 (Aug. 17, 2017).     Dr. Arscott also concluded that RR2 had

intermittent flow and that RR5 and RR10 had nearly perennial flow.

Arscott Test., Tr. 220; 221-22 (Aug. 16, 2017).


            5. Connection of Filled Streams


            Dr. Arscott opined that prior to being filled, RR4

flowed from the Site, across the hayfield and into Blackwell

Creek.   Id. at 219 (Aug. 16, 2017).       He based this opinion on

aerial photographs, photographic evidence, field visits and TauDEM

modeling.    Id. at 220; 231-232.     Dr. Arscott also concluded that
                                     37
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 38 of 58 PageID #: 8122



there is not only a hydrologic connection across the hayfield, but

that a chemical and biological connection is maintained as well.

Id. at 232-33.


                 F.   Accountability of the Foster Group


            When Foster learned in early September 2010 that EPA

inspectors, Andreescu and Lutte, had informed his excavator, who

had just started on the job on Pad 4, that a § 404 permit was

likely needed for the streams about to be filled, he engaged Fox

Engineering Company, who had designed his proposed project, to

advise whether a § 404 permit was required.         Dan Metheny, an

engineer with Fox, told him it was not.


            There is no indication that Foster was aware that Mr.

Metheny was not qualified to make that determination.           As a

consequence, the excavating and fill work continued for some two

months or more in 2010, for which Walters Excavating was paid

$352,000.    No further such work has since been done.


            Once question was raised by EPA representatives directly

with Foster in early 2011, he engaged Randolph Engineering to make

a jurisdictional determination of whether the streams that had

been filled fell within the jurisdiction of the Corps and EPA as

“waters of the United States.”       The Randolph report, done by Jacob

                                     38
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 39 of 58 PageID #: 8123



White, found that those streams were properly considered as within

the jurisdictional determination by the Corps that they were

waters of the United States.       Once the EPA issued the

Administrative Compliance Order in January 2012 finding that the

four streams were waters of the United States, Foster undertook to

find why that decision was made.          In early 2013, Foster engaged

GAI to study the issue.      As has been noted, again in July 2015

Foster engaged Dane Pehrman to make the study that he reported,

which proved to be favorable to the EPA’s view.


           Throughout the period from November 2010 to date, the

Neal Run Crossing property has remained fallow by virtue of the

pending dispute between the Foster group and EPA.           In effect,

Foster has been precluded from developing the property, as a

result of which he has sustained a considerable financial setback

through an inability to obtain any yield on his investment.


           The Neal Run Crossing property itself does not appear to

have gained in value except for that apparently attributable to

the $352,000 worth of work done by Walters Excavating.            The United

States points to the assessed value of a substantial portion of

the property that cost $925,000 when purchased from Endurance.

The portion of the property, according to the United States, on

which the majority of the filled-in streams are located is

                                     39
     Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 40 of 58 PageID #: 8124



assessed for the year 2017 in the amount of $475,000, being in

West Virginia 60% of the market value.            That in turn would

indicate the market value to be $791,667.            That indicates a

difference of $316,667, which is less than the $352,000 in value

added through excavation work.


              The court concludes that by any measure, the Foster

group has sustained a substantial loss by virtue of the dispute

with EPA, quite apart from the civil penalty which may be imposed

and the mitigation which may be required of Foster as a result of

his failure to obtain a § 404 permit to fill the streams at issue.




              II. FINDINGS CONCERNING WITNESS CREDIBILITY


A.      Stephanie Andreescu and Todd Lutte


              The court credits the testimony of Andreescu and Lutte.

The demeanor of each of these witnesses (Andreescu by video

deposition and Lutte in person) was forthright and appeared

concerned with truthfully recounting the events of this case.

That Lutte and Andreescu viewed water on the September 2010 Site

visit is consistent with the findings of others, particularly Drs.

Dow and Arscott’s finding water in the upper reaches of RR2 and

RR3 after the streams were filled, and testimony that water

travels through the hayfield into Blackwell Creek.              Their
                                        40
     Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 41 of 58 PageID #: 8125



testimony, except where otherwise indicated, has been fully

credited.


B.      David Walters and Seth Walters


              The court finds David and Seth Walters to be credible

except in one respect where they were mistaken.             David and Seth

Walters testified that once the EPA inspectors left the Site on

September 9, 2010, they finished installing the silt fence and

then halted operations for several days while Metheny could

research whether a CWA section 404 permit was needed for their

work.     David Walters Test., Tr. at 106 (Aug. 15, 2017); Seth

Walters Test., Tr. at 54 (Aug. 18, 2017).            David and Seth Walters

also testified that the invoices prepared by Seth Walters were

accurately prepared.        David Walters Test., Tr. at 112 (Aug. 15,

2017); Seth Walters Test., Tr. at 56-58 (Aug. 18, 2017).               Those

invoices specify that for the three days after the EPA inspectors

left, Walters Excavating cleared brush for a new haul road so that

the place where the sediment pond was to be built could be located

and so that fill could be brought to the Site.             Seth Walters

Test., Tr. at 58.




                                        41
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 42 of 58 PageID #: 8126



C. Larry Carr


           The court finds the testimony of Larry Carr to be

credible except to the extent it is internally inconsistent.

While Carr generally appeared to be truthful, his testimony

included contradictory statements regarding how often and in what

circumstances he witnessed water flowing across the hayfield.             For

example, Carr stated “when we had hard rains or any kinds of

rains, you know, that it migrates to this area [indicating the

center line of the hayfield] going down to the bottom of the

picture into . . . [Blackwell Creek].”         Carr Test., Tr. at 133;

See also id. at 134 (making a similar statement).           Carr later

stated in his testimony, “[T]he only time we get any moisture is

after a pretty heavy rain.”      Id. at 136.     Carr also described

watching rain events there with his family: “I know from memory

when the kids were smaller . . . we’d have one of those storms.

And it happened so seldom that it was an event the whole family

would go out and look over and see it come gushing.”           Id. at 145


           Despite his testimony that rain water travels across the

hayfield and into Blackwell Creek and that when his children were

younger they watched the “gushing” water events together, he later

stated “I’ve never seen [the water] come clear across the

[hayfield].”    Id. at 144, 149.     After describing how water flows

                                     42
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 43 of 58 PageID #: 8127



across the hayfield Carr testified, “[y]ou never physically see

water.   You just know by the slope of the land . . . that it . . .

slopes towards [Blackwell Creek].”        Id. at 143.


           The court also finds that Carr’s testimony relating to

his experiences in the hayfield typically referred to the times

when he was cutting hay or performing other operations that

occurred during the summer and required dry conditions.            Id. at

129, 134-35, 147.    When Carr was asked, “Would you get moisture

through that center area of the hayfield in the late winter and

early spring?”, he responded, “Yes, we do.         Yes, we do.     That is

the area that any moisture, rain or heavy rains, that’s the only

exit for all that acreage to get to Neal Run through this

hayfield, okay.”    Id. At 134.


           The evidence also demonstrates that even when one is in

the hayfield, it is difficult to see water flowing through it

unless the grass is parted.      Pehrman Test., Tr. at 183-84 (Aug.

17, 2017).   Finally, Carr’s contradictory testimony of not seeing

water come across the hayfield, does not account for that factor

nor does it account for the visible feature through the hayfield

that is observed from numerous aerial photographs taken before and

after the Site disturbance and from the visible bed, bank, and




                                     43
     Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 44 of 58 PageID #: 8128



ordinary high water mark on both ends of the hayfield.               U.S. Exs.

220, 224, 224, 317-320.


D.      Rick Hemann and Jeffrey Lapp


              The court credits the testimony of Rick Hemann and

Jeffrey Lapp.       The demeanor of each of these witnesses was

forthright and appeared concerned with truthfully recounting the

events of this case.        Their testimony, except where otherwise

specifically indicated, has been fully credited.


E.      Ronald Foster


              The court finds the credibility of Ronald Foster to be

in limited respects noted below as somewhat diminished.               The court

finds Foster’s testimony regarding the Pad 4 area and the hayfield

during his visits after the installation of the sediment pond

credible to the extent that his testimony is confirmed in the

videos he took on September 4 and 11, 2015.            Foster Test., Tr. at

25; Pls.’ Exs. 162-164, 167-73, 176, 182, 185, 194, 198, 205.

Foster’s testimony regarding his efforts to work with the EPA and

the Corps to remedy the alleged CWA violations after the Pad 4

work is also credible.




                                        44
     Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 45 of 58 PageID #: 8129



              The court finds that Foster’s testimony is less than

credible regarding the formalities of M&P and Foster Farms and his

role in each organization.         Only Foster’s telephone number

appeared on the billboard advertising development opportunities at

Neal Run, even though Foster claims to have no managerial role in

Foster Farms and there is no indication from the billboard that

the parcel is owned by two separate entities.             Foster Test. Tr. at

72-73, 110-112 (Aug. 16, 2017).


F.      Larry George


              The court finds the credibility of Larry George to be

somewhat diminished.        George appeared to have an unfavorable view

of the EPA for the Pad 1 CWA violations that occurred after he

formed Endurance.       George Test., Tr. at 65-66 (The EPA “had issues

with me.”) (Aug. 18, 2017).


              George’s testimony also is inconsistent with other

evidence in the record.         Although witnesses for both defendants

and plaintiffs testified that RR4 flowed seasonally on the Site,

George testified that he never saw a flowing creek in the Pad 4

area.     George Test., Tr. at 68-69.        The evidence also demonstrates

that even when one is in the hayfield, it is difficult to see

water flowing through it unless the grass is parted.              Pehrman

Test., Tr. at 183-84 (Aug. 17, 2017).           George did not own the
                                        45
     Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 46 of 58 PageID #: 8130



hayfield and generally crossed it when he was younger to hunt and

in recent years, to ride ATVs with his wife.             George Test., Tr. at

64, 74.      Finally, George’s testimony relating to flow across the

hayfield, does not account for the visible feature through the

hayfield that is observed from numerous aerial photographs taken

before and after the Site disturbance and the bed, banks, and

ordinary high water mark that are visible on both ends of the

hayfield.      U.S. Exs. 220, 224, 224, 317-320.


G.      Douglas Hatfield


              The court finds the credibility of Hatfield to be

somewhat diminished.        Hatfield testified that most of his

observations of the hayfield occurred from Carr’s driveway or the

road, which are located on the far side of Blackwell Creek.

Hatfield Tsst., Tr. at 94.         When Hatfield does take his tractor to

the hayfield, it is in July through October, not when RR4 is

alleged to seasonally flow.         Id. at 95.     The evidence also

demonstrates that even when one is in the hayfield, it is

difficult to see water flowing through it unless the grass is

parted.      Pehrman Test., Tr. at 183-84 (Aug. 17, 2017).           When the

hayfield is growing, Hatfield testified that the grass can be too

tall to see coyotes in the hayfield.           Hatfield Test., Tr. at 94-

95.     Finally, Hatfield’s testimony relating to flow across the

                                        46
     Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 47 of 58 PageID #: 8131



hayfield, does not account for the visible feature through the

hayfield that is observed from numerous aerial photographs taken

before and after the Site disturbance.            U.S. Exs. 220, 224, 224,

317-320.


H.      Jacob White


              The court finds that the credibility of Jacob White is

somewhat diminished.        White’s testimony appeared to be influenced

by Foster, as demonstrated through the revisions Foster suggested

be made to the letters written by White that were sent to the EPA

and the Corps.        White Test., Tr. at 108-09, 115 (Aug. 18, 2017).

White testified that he sent the draft letters to Foster, and the

two discussed revisions to the letters.            Id. at 109.    The letters,

as revised by Foster, contained statements that were not true,

including that the streams were classified as non-relatively

permanent waters, when RR4 was classified as a relatively

permanent water in the Corp Jurisdictional Determination (“JD”)

report.      Id.   One of the letters also states that the Corps’ JD

determination only discussed the Pad 4 streams’ proximity to a

traditional navigable water, when White provided in the Randolph

Report, hydrogemorphic functions, which look at the functionality

of landscape features.        Id. at 114-115.      White also testified that

he did not consider the hayfield in the Randolph Report’s

                                        47
     Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 48 of 58 PageID #: 8132



determination that the Pad 4 streams were jurisdictional.               Id. at

110.     However, on February 18, 2011, White took a photo of the

hayfield from the edge of Pad 4, which depicts prominent bed,

bank, and ordinary high water marks extending into the hayfield.

Id.; U.S. Ex. 165 at MPS001105.


              To the extent that White testified that his opinion

about whether the Pad 4 streams were jurisdictional changed after

reading the GAI Report, the court does not find this testimony

persuasive.      In making this statement, White incorrectly assumed

that the GAI Report was the only report that provided information

regarding flow across the hayfield.           White Test., Tr. at 104, 118

(Aug. 18, 2017).       However, White was not aware that Pehrman

composed a report in which he witnessed water flowing across the

hayfield when he visited the Site in July 2015.             Id.


I.      David Arscott, Charles Dow, Peter Stokely, and Dane Pehrman


              The court credits the testimony of David Arscott,

Charles Dow, Peter Stokely, and Dane Pehrman regarding their

visits to the Site and surrounding areas.            The demeanor of each of

these witnesses was forthright and appeared concerned with

truthfully recounting the events of this case.             Their statements

were consistent with the record evidence, including photographs

taken from their visits.         Although the court does not credit all
                                        48
     Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 49 of 58 PageID #: 8133



of their expert opinions, the court finds their testimony

regarding their findings at the Neal Run Crossing property and

surrounding areas to be credible.


J.      Daniel Metheny


              The court does not find the testimony of Dan Metheny

credible.      Though he had no experience in stream delineation or

wetlands delineation, he nevertheless advised Foster that a § 404

permit was unnecessary despite being informed that EPA inspectors

had just been on the scene and had indicated to Foster’s

excavating crew that such a permit was needed.             The testimony of

Metheny at trial that there were no indications of permanent water

and that his original assessment was correct was simply an effort

by him to bolster his initial erroneous assessment and was made

without taking into account the considerable evidence otherwise

from Foster’s own experts as embodied in the Randolph Report and

the findings of Dana Pehrman, as well as the evidence presented by

the EPA.


K.      Jayme Fuller


              The court finds credible the testimony of Jayme Fuller,

an assistant project manager of GAI, a consulting expert engaged

by Foster who was acting for M&P, though her testimony and the GAI

                                        49
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 50 of 58 PageID #: 8134



report are of little significance.        Foster engaged GAI to conduct

a stream delineation analysis on the hayfield.


           Ms. Fuller did so by digging soil test pits to determine

groundwater flow.    The work was done in May 2013.         The results

were that groundwater was found alongside the stream channel on

the upper end of the hayfield.       No soil test pit was dug on the

stream channel at the lower end of the hayfield.          With respect to

the 121-foot center of the hayfield between those two channels,

Ms. Fuller dug two soil test pits to determine groundwater flow

and found none.    In turn, GAI has reported that there was no

stream channel for the 121-foot center of the hayfield.            The court

does not find the GAI analysis persuasive inasmuch as it simply

reports the results found on a relatively late spring day when the

soil would normally have been firm enough to permit the cutting of

hay.




                                     50
     Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 51 of 58 PageID #: 8135



                            III. CONCLUSIONS OF LAW


A.      Governing Law


              In 1972, Congress passed the Clean Water Act “to restore

and maintain the chemical, physical, and biological integrity of

the Nation’s waters.”        33 U.S.C. § 1251.      The CWA prohibits the

discharge of pollutants into navigable waters, which are defined

as “the waters of the United States, including the territorial

seas.”     33 U.S.C. § 1362(7).


              In order to prevail under the CWA, defendants must

establish that plaintiffs are: (1) persons that (2) discharged a

pollutant (3) from a point source (4) to a water of the United

States (5) without a CWA Section 404 permit.             33 U.S.C. §§

1311(a), 1344(a).


              Under the CWA, “person” means “an individual,

corporation, partnership, association, State, municipality,

commission, or political subdivision of a State, or any interstate

body.”     33 U.S.C. § 1362(5).       A person is liable for CWA

violations if he has: (1) performed the work; or (2) exercised

responsibility for or control over performance of the work.                U.S.

v. Lambert, 915 F. Supp. 797, 802 (S.D. W.Va. 1996).




                                        51
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 52 of 58 PageID #: 8136



           The CWA defines “discharge of a pollutant” as “any

addition of any pollutant to navigable waters from any point

source. . . .”    33 U.S.C. § 1362(12).      Pollutant means “dredged

spoil, solid waste, incinerator residue, sewage, garbage, sewage

sludge, munitions, chemical wastes, biological materials,

radioactive materials, heat, wrecked or discarded equipment, rock,

sand, cellar dirt and industrial, municipal, and agricultural

waste discharged into water.”       33 U.S.C. § 1362(6).      Courts have

concluded that fill material is a pollutant under the CWA and

plaintiffs do not contest this assertion.         See, e.g., United

States v. Pozsgai, 999 F.2d 719, 724 (3d. Cir. 1993).


           A point source is defined in the CWA as “any

discernible, confined and discrete conveyance, including but not

limited to any pipe, ditch, channel, tunnel, conduit, well,

discrete fissure, container, rolling stock, concentrated animal

feeding operation, or vessel or other floating craft, from which

pollutants are or may be discharged.”        33 U.S.C. § 1362(14).

Under the CWA, “[t]he concept of a point source embraces the

broadest possible definition of any identifiable conveyance from

which pollutants might enter waters of the United States.            As

such, bulldozers, backhoes, draglines, and other earthmoving

equipment are all point sources under the CWA.”          Lambert, 915 F.

Supp. at 802 (internal citations and quotations omitted).
                                     52
    Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 53 of 58 PageID #: 8137



             Under the CWA, “navigable waters” are defined as “waters

of the United States.”       33 U.S.C. § 1362(7).       Waters of the United

States, as most recently defined by the plurality opinion by four

justices in Rapanos v. United States, 547 U.S. 715 (2006),

include: (1) traditional navigable waters; (2) waters connected to

a traditional navigable water that have a “relatively permanent

flow”; and (3) wetlands that have a “continuous surface

connection” to relatively permanent waters.           In Justice Kennedy’s

concurring opinion in Rapanos, they also include (4) waters or

wetlands that have a “significant nexus” to a traditional

navigable water. 3


             Under the “relatively permanent flow” test, jurisdiction

is found over “relatively permanent, standing or flowing bodies of

water . . . forming geologic features” and not “ordinarily dry

channels through which waters occasionally or intermittently

flows.”     Rapanos, 547 U.S. at 732.       This does not “necessarily

exclude streams, rivers, or lakes that might dry up in

extraordinary circumstances, such as drought. . . .             [or] seasonal

rivers, which contain continuous flow during some months of the

year but no flow during dry months.”          Id. at 732, n. 5 (internal


3 For a discussion of the plurality and concurring opinions in
Rapanos and the decision by the court to apply both standards, see
pages 12-21 of court’s August 14, 2017 memorandum opinion and
order on the parties’ motions for summary judgment.
                                       53
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 54 of 58 PageID #: 8138



quotations omitted).     Courts generally have found tributaries that

hold water for at least three months of the year to be sufficient

to meet the “relatively permanent” test.         See e.g., United States

v. Mlaskoch, No. 10-2669, 2014 WL 1281523, at *17 (D. Minn. Mar.

31, 2014) (Tributaries with “seasonal flow for at least three

months” is sufficient to meet the Rapanos “relatively permanent”

standard.); United States v. Brink, 795 F. Supp. 2d 565, 579 (S.D.

Tex. 2011) (finding that a seasonal creek satisfied the Rapanos

plurality’s definition of a relatively permanent water); Sequoia

Forestkeeper v. U.S. Forest Serv., No. 09-392, 2011 WL 902120, at

*5 (E.D. Cal. Mar. 15, 2011) (finding a creek to be “relatively

permanent” even where it “dr[ies] up in the summer months”); see

also United States v. Moses, 496 F.3d 984, 989 (9th Cir. 2007)

(qualifying a tributary that holds water for only two months a

year as a water of the United States).


           Under the significant nexus test, “navigable waters”

extends to “a water or wetland [that] . . . possesses a

‘significant nexus’ to the waters that are or were navigable in

fact or that could reasonably be made so.”         Rapanos, 547 U.S. at

at 780 (Kennedy, J., concurring) (citing Sold Waste Agency of

Northern Cook Cnty. v. Army Corps of Engineers, 531 U.S. 159

(2001)).   “The required nexus [under the significant nexus test]

must be assessed in terms of the [CWA’s] goals and purposes.
                                     54
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 55 of 58 PageID #: 8139



Congress enacted the law to ‘restore and maintain the chemical,

physical, and biological integrity of the Nation’s waters,’ 33

U.S.C. § 1251(a), and it pursued that objective by restricting

dumping and filling in ‘navigable waters,’ §§ 1311(a), 1362(12).”

Id. at 779-80.    “[T]he significant nexus test does not require

laboratory tests or any particular quantitative measurements to

establish significance.”      Precon Development Corporation v. U.S.

Army Corps of Eng’rs. (“Precon I”, 633 F.3d 278, 294 (4th Cir.

2011).   The evidence need only support a finding that effects on

water quality are not “speculative or insubstantial.”           Precon Dev.

Corp. v. Army Corps of Eng’rs, 603 F. App’x 149, 152 (4th Cir.

2015) (“Precon III”).


           The contribution of flow, sediment, and other material

to downstream waters, the support and exchanging of aquatic life

with downstream waters, and the processing of nutrients, materials

and pollutants are activities that can form a significant nexus

with traditional navigable waters.        See United States v. Donovan,

661 F.3d 174, 186 (3d. Cir. 2011); United States v. Cundiff, 555

F.3d 200, 210-11 (6th Cir 2009).




                                     55
     Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 56 of 58 PageID #: 8140



B.      Conclusions


        1. “Persons”


              Plaintiffs do not dispute that they are “persons” within

the meaning of the CWA.         Answer to Counterclaim, ¶ 42.        Foster

Farms and Marking & Planning Specialists exercised responsibility

for the work as owners of the Pad 4 areas where the streams were

filled.      Foster hired Fox Engineering to design the plans for the

pad construction and hired Walters Excavation to clear, fill, and

level the Site.        M&P paid Walters Excavating for the work on Pad

4.     The court concludes that Foster Farms, M&P and Ron Foster are

“persons” under the CWA.


        2. “Discharge of Pollutant”


              The court finds that plaintiffs’ activities of hiring

and directing Walters Excavating to place excavated dirt, rocks,

and other fill material into the Pad 4 streams and construction of

a sediment pond constitutes a “discharge” of “pollutants” under

the CWA.


        3. “From a Point Source”


              The court concludes that the bulldozers, dump trucks,

and other equipment used to deposit rock, dirt, and fill material

on the Site qualify as discharge “from a point source.”
                                        56
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 57 of 58 PageID #: 8141



     4. “Into Waters of the United States”


           a.   “Relatively Permanent Flow”


           The court finds that the evidence establishes that prior

to being filled, RR4 flowed for at least four months a year on the

Site and was connected to the navigable portion of Neal Run, a

traditionally navigable water.


           b.    “Significant Nexus”


           The court additionally finds that: (1) RR1, RR2, RR3,

and RR4 support and exchange aquatic life with downstream waters;

(2) produce and export water, sediment, and solutes downstream,

and (3) support aquatic biofilms that process nutrients, minerals,

and pollutants, some of which are transported downstream.            These

streams significantly affect the chemical, physical, and

biological integrity of the navigable portion of Neal Run and

therefore are “waters of the United States.”


     5. “Without a Permit”


           The parties do not dispute that plaintiffs did not

obtain a Section 404 permit prior to filling the Pad 4 streams.




                                     57
  Case 2:14-cv-16744 Document 263 Filed 08/29/19 Page 58 of 58 PageID #: 8142



C. Summary


           The court, accordingly, concludes that defendants have

proven that plaintiffs have violated the Clean Water Act by a

preponderance of the evidence, in that the plaintiffs filled

waters of the United States without a Section 404 Clean Water

Permit to do so when they filled four headwater streams in 2010 on

the Neal Run Crossing Property.


           The Clerk is directed to transmit copies of this order

to counsel of record and any unrepresented parties.


                                          ENTER:   August 29, 2019




                                     58
